Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Chambers, Reg. No. 38,839 on 2 December 2021.

The claims have been amended as follows: 
67. A method as in claim 1, wherein a weighting factor is determined for the trust factor indicator so that in combination the total weightings of the normalized values total to 1 or 100 percent so that the trust factor indicator is always a value between 0 and 10.
73. A method as in claim 1, wherein the step of determining an objective historically based prediction accuracy measure further comprises determining the accuracy measure to represent a variance or difference comparison of a future event predicted value (P) of an outcome value to an actual event outcome value O of an actual event.
74. A method as in claim 73, wherein the accuracy measure is unity (=1) (or a value that can be normalized to unity by a multiplier) when the future event predicted value P is equal to actual event outcome value O.
79. A method as in claim 1, wherein the step of determining the objective historically based prediction bias measure comprises determining the objective historically based prediction bias measure as a tendency of a forecast method or a received event
 outcome value or to under-estimate the actual event outcome value.
80. A method as in claim 73, wherein the bias measure is positive for a bias measure where the future event predicted value (P) of the actual event outcome value (O) is greater than the actual event outcome value, and the bias measure is negative for a bias measure where the future event predicted value of the actual event outcome value is less than the actual event outcome value.
81. A method as in claim 73, wherein the bias measure is greater than a normalized value for a bias measure where the future event predicted value (P) of the actual event outcome value is greater than the actual event outcome value (O), and the bias measure is less than one for a bias measure where the future event predicted value of the actual event outcome value is less than the actual event outcome value.
83. A method as in claim 73, further comprising the step of:
determining an attainment measure that represents an objective measure of how much the future event predicted value either fell above (greater than) or fell below (less than) the actual event outcome value for a forecast, and is determined after the actual event has occurred and the actual event outcome value is known.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of independent claim 1 was previously determined to be allowable. The amendment filed 15 November 2021 integrated the abstract idea into a practical application by amending claim 1 to include adjusting product production in accordance with the trust factor indicator, thus overcoming the rejection under 35 U.S.C. 101. The amendments also addressed some of the previous rejections under 35 U.S.C. 112(b). With the present examiner’s amendment, all of the remaining indefinite issues are resolved, thus overcoming the previous rejections under 35 U.S.C. 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129